Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 2 is objected to because of the following informalities:  
Claim 2, line 3: amend “the extraction process” to “the at least three-stage extraction process”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 is unclear as to what is meant by the entirety of the claim language, for example, it is unclear which stages the lithium and sodium ions are being extracted and which stages they are not be extracted. Clarification is required. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 

Claims 1-2, 4, 6-7, and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Narisako et al. (US 2011/0072936 A1) (hereinafter “Narisako”).

Regarding claims 1, 2, and 4, Narisako teaches a method for separating and recovering nickel and lithium, in which a solvent extraction step, involving three or more extraction stages are used to co-extract nickel and lithium and a back extraction step in which nickel and lithium are shifted into a resultant water phase in order to raise the concentration of the lithium in the back extraction liquid (Narisako, Abstract, [0012], and [0031]). Narisako also teaches that sodium hydroxide solution is introduced to the solvent extraction step, i.e., sodium ions are separated from the lithium-containing solution (Narisako, [0029]). Further, Narisako teaches that the solution used during back extraction is the resultant organic phase from the three or more solvent extractant step and that a scavenging of an oil phase from the back extraction liquid occurs which produces a regenerated solvent that is then returned to the solvent extractant step (Narisako, [0012]). 
The three or more solvent extraction step of Narisako corresponds to a solvent extractant step including at least three-stage extraction process having a first extraction process, a second extraction process, and a third extraction process of the present invention. The presence of sodium ions from the added sodium hydroxide solution correspond to separating sodium from a lithium-containing solution containing lithium ions and sodium ions of the present invention. The back extraction step of Narisako corresponds to a lithium back extraction stage of back-extracting the lithium ions from a solvent that have undergone the at least three-stage extraction 
It would have been obvious to one of ordinary skill in the art that the three or more extraction stages of Narisako would undergo the first extraction process, the second extraction process, and then the third extraction process in this order because the solvent extraction step of Narisako allows for three or more stages, meaning that there would be an order of stages in which there in a first extraction process, a second extraction process, and then a third extraction process, and thereby arrive at the present invention. It would have been obvious to one of ordinary skill in the art that the solution as the lithium-containing solution of Narisako would undergo the respective process in opposite order to the order of the solvent because Narisako teaches that the oil phase produced by scavenging the back extraction liquid contains some nickel and lithium that can be returned as a regenerated solvent to the solvent extraction step allowing for the recovery of this nickel and lithium (Narisako, [0012]), and having the regenerated solvent move opposite to the solution containing lithium would allow for a greater amount of the nickel and lithium to be concentrated in the later stages of the process. 
Since the sodium hydroxide is being added to adjust the pH of the solution during the solvent extraction stages, it would have been obvious to one of ordinary skill in the art to extract the lithium ions and the sodium ions in the solution into the solvent, in each of the extraction processes excluding a final extraction process of the first extraction process to the final extraction process, and also back-extracting the sodium ions in the solvent into the solution in the 


Regarding claim 6, Narisako also teaches that the pH of the solution during extraction, containing lithium, can range from 7-8.5 (Narisako, [0041] and Table 2). The pH range of Narisako overlaps with the range of the present invention. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art,” a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fe. Cir. 1990). 
	

Regarding molar ratio of a sodium concentration to a lithium concentration in the lithium-containing solution is from 2 to 100 of claim 7, it would have been obvious to one of ordinary skill in the art to select a molar ratio of a sodium concentration to a lithium concentration in the lithium-containing solution from 2 to 100 of Narisako in order to select a sodium concentration that would appropriately adjust the pH of the lithium-containing solution due to routine optimization of the recovery process. 
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969). MPEP 2144.05.

Regarding claim 11, Narisako also teaches that nickel and lithium are extracted, producing protons of the elements, i.e., contains nickel and lithium ions, during the solvent extraction step and the back extraction step (Narisako, [0029-0031]). Narisako further teaches the nickel extraction step in which the pH of the back extracted liquid is adjusted to 7 with sodium hydroxide, and then neodecanoic acid is applied so as to extract only nickel in the resultant oil phase, then the oil phase is subjected to back extraction and the resultant water phase is neutralized with sodium carbonate to recover nickel in the form of nickel carbonate (Narisako, [0033]). Moreover, Narisako teaches a fifth step, lithium carbonation step, in which the liquid after extraction and yielded in the fourth step, is neutralized with sodium carbonate to recover lithium in the form of lithium carbonate (Narisako, [0034]).
The nickel ions being present in the solvent extraction and back extraction steps of Narisako corresponds to herein the lithium-containing solution further contains nickel ions, and a back-extracted solution obtained in the lithium back-extraction process contains lithium ions and nickel ions of the present invention. The neutralization step to remove nickel and adding sodium carbonate to form lithium carbonate of Narisako corresponds to wherein the method further comprises, after the solvent extraction process, a neutralization step of neutralizing the back-extracted solution to remove nickel, and after the neutralization step, a carbonation step of obtaining lithium carbonate from a neutralized solution of the present invention.  

Regarding claim 12, Narisako also teaches that spent lithium ion secondary batteries and wastes (for example, a cathode active material) are used during the method for recovering valuable metals (Narisako, [0003]). The spent lithium ion secondary batteries and wastes of . 



Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Narisako as applied to claim 1 above, and further in view of Yamaoka et al. (US 8298502B2) (hereinafter “Yamaoka”).

Regarding claims 8, 9, and 10, while Narisako teaches the recovery of nickel and lithium from spent lithium ion secondary batteries (Narisako [0003]), Narisako does not explicitly disclose  further comprising a nickel separation step of separating nickel from a solution containing lithium and nickel prior to the solvent extraction step, wherein the lithium-containing solution is obtained in the nickel separation step, wherein nickel is separated by solvent extraction in the nickel separation step, or wherein a carboxylic acid-based extracting agent is used for the solvent extraction in the nickel separation step.
With respect to the difference, Yamaoka teaches a preparation method of lithium carbonate, in which a first step of cleaning an organic phase containing nickel and lithium is performed, a second step of separating nickel and lithium from the cleaning solution where an organic solvent is used as an extract agent of nickel from the cleaning solution provided in the first step (Yamaoka, Abstract, and Column 3, lines 14-41). Yamaoka also teaches that the organic solvent can be carboxylic acid and that the solvent and cleaning solution from the first 
As Yamaoka expressly teaches, nickel in the cleaning solution can be separated efficiently and a solution of high concentration of lithium can be provided (Yamaoka, Column 2, lines 48-50).
Narisako and Yamaoka are analogous art as they are both drawn to extracting nickel and lithium from lithium ion secondary batteries (Narisako, [0003]; Yamaoka, Column 1, lines 7-14). 
In light of the motivation to extract nickel prior to lithium extraction as taught in Yamaoka above, it therefore would have been obvious to one of ordinary skill in the art to extract the nickel prior to the solvent extraction steps of Narisako in order to form a solution with a high concentration of lithium in the solution to then process for further extraction, and thereby arrive at the present invention. 




Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Narisako as applied to claim 12 above, and further in view of Wang et al. (US 2017/0077564 A1) (hereinafter “Wang”).

Regarding claim 13, while Narisako teaches that the solution to be treated may be a solution obtained by scraping a spent lithium ion secondary battery or dissolving a cathode active material discarded in the process for manufacturing a lithium ion secondary battery (Narisako, 
With respect to the difference, Wang teaches a method and apparatus for recycling lithium-ion batteries where a leach solution is formed by combining crushed battery material from a lithium battery recycling stream with an acidic leach agent to separate cathode materials from undissolved material, filtering the undissolved materials from the formed leach solution to leave dissolved salts of cathode materials remaining in the leach solution, and then mixing with a hydroxide or carbonate to form solids with the Ni, Co, Mn, and Al salts present in the leaching solution (Wang, claim 1). 
As Wang expressly teaches the method allows for the separation of desirable metals by generating a low temperature solution that results in lower temperatures and lower costs for separating the desirable materials from the otherwise unrecyclable materials (Wang, [0012]). 
Narisako and Wang are analogous art as they are both drawn to a solution extraction process from spent lithium-ion secondary batteries (Narisako, [0022]; Wang, Abstract).
In light of the motivation to leach and recover the “other” elements from a spent lithium ion secondary battery as taught in Wang above, it therefore would have been obvious to one of ordinary skill in the art to leach and remove the other elements of a spent lithium ion secondary battery to form the extraction solvent of Narisako in order to lower the operation temperatures and cost of recovery, and thereby arrive at the present invention. 

Allowable Subject Matter
Claims 3 and 5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 3 would be allowable for disclosing wherein a pH of a final extraction process in the at least three stage extraction process is from 3.5 to 4.5. While Narisako discloses the pH during the solvent extraction stages is 8.0-8.5 (Narisako, [0012]), Narisako fails to teach pH of a final extraction process in the at least three stage extraction process is from 3.5 to 4.5. Therefore, the pH of a final extraction process in the at least three stage extraction process is from 3.5 to 4.5 is allowable. 
Claim 5 would be allowable for disclosing wherein in the at least three stage extraction process, a pH of the first extraction process is from 6.0 to 6.5, and a pH of the extraction process excluding a final extraction process of the second extraction process to the final extraction process is from 5.5 to 6.0. While Narisako discloses the pH during the solvent extraction stages is 8.0-8.5 (Narisako, [0012]), Narisako fails to teach wherein in the at least three stage extraction process, a pH of the first extraction process is from 6.0 to 6.5, and a pH of the extraction process excluding a final extraction process of the second extraction process to the final extraction process is from 5.5 to 6.0. Therefore, wherein in the at least three stage extraction process, a pH of the first extraction process is from 6.0 to 6.5, and a pH of the extraction process excluding a final extraction process of the second extraction process to the final extraction process is from 5.5 to 6.0 is allowable.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE CARDA whose telephone number is (571)270-1240. The examiner can normally be reached Monday-Friday 8:30-4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on (571) 272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.M.C./Examiner, Art Unit 1738                                                                                                                                                                                                        
/BRIAN D WALCK/Primary Examiner, Art Unit 1738